Order entered October 29, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00123-CV

                   IN THE INTEREST OF K.B., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-08-04995

                                    ORDER

      Before the Court is appellee’s October 28, 2020 unopposed motion for

extension of time to file his amended brief. We GRANT the motion and ORDER

the amended brief be filed no later than December 4, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE